         Case 4:17-cv-00022-JAS Document 133 Filed 09/09/21 Page 1 of 12



 1
 2                           IN THE UNITED STATES DISTRICT COURT
 3                                  FOR THE DISTRICT OF ARIZONA
 4
 5       Ray Taylor,                                     No. CV-17-00022-TUC-JAS
 6                     Plaintiff,                        ORDER
 7       v.
 8       Ron Lee, et al.,
 9                     Defendants.
10
11             Pending before the Court are several motions in limine filed by both Plaintiff and
12   Defendants. While there are a total of seven motions in limine that were filed (three by
13   Plaintiff and four by Defendant), a review of those filings reflect that they boil down to
14   three overlapping issues; as such, the Court will discuss those issues in tandem in three
15   grouped categories below.1
16   DISCUSSION AS TO THE MOTIONS IN LIMINE
17             General Standards for Admissibility
18             Fed. R. Evid. 402 provides: "Relevant evidence is admissible unless any of the
19   following provides otherwise: • the United States Constitution; • a federal statute; • these
20   rules; or • other rules prescribed by the Supreme Court. Irrelevant evidence is not
21   admissible." Fed. R. Evid. 401 defines relevant evidence as follows: "Evidence is relevant
22   if: (a) it has any tendency to make a fact more or less probable than it would be without
23   the evidence; and (b) the fact is of consequence in determining the action." Fed. R. Evid.
24   403 provides that: “The court may exclude relevant evidence if its probative value is
25   substantially outweighed by a danger of one or more of the following: unfair prejudice,
26   confusing the issues, misleading the jury, undue delay, wasting time, or needlessly
27   1
       The parties are well aware of the facts and the Court discussed the factual background in
     detail in its 34-page Order denying summary judgment. See Doc. 88. The Court need not
28   rehash that background information in this Order. The Court will discuss factual issues as
     pertinent to the specific motions in limine.
     Case 4:17-cv-00022-JAS Document 133 Filed 09/09/21 Page 2 of 12



 1   presenting cumulative evidence.”
 2          Motions in Limine at Docs. 122, 124, and 127 (Plaintiff’s Criminal Convictions,
 3          Custody Levels, and Disciplinary History While Imprisoned)
 4          The parties filed opposing motions primarily pertaining to relevance and Rule 403
 5   considerations as to Plaintiff’s criminal convictions leading to his imprisonment within the
 6   Arizona Department of Corrections (“ADC”), and Plaintiff’s related ADC custody levels
 7   and ADC discipline.
 8          Plaintiff argues that none of this information is relevant and any relevance is
 9   outweighed by Rule 403 considerations; the Court disagrees. As correctly argued by
10   Defendants, this information is highly relevant, is intimately intermingled with the claims
11   asserted by Plaintiff, it would be impossible to offer the jury a cogent picture of this case
12   without this information, and any potential prejudice is outweighed by the relevance of this
13   information.
14          This case involves Plaintiff’s claims that Defendants subjected Plaintiff to cruel and
15   unusual punishment in violation of the Eighth Amendment as they failed to properly protect
16   him while in the custody of the ADC. Plaintiff entered ADC custody in September of
17   2012; from October of 2013 to March of 2018, Plaintiff requested protective custody
18   (“PC”) eleven times. Plaintiff alleged that prior to imprisonment, he shot a member of the
19   Westside City Crips (“Crips”); as such, Plaintiff informed ADC personnel that the Crips
20   were seeking revenge, that he was in danger of being assaulted or killed in prison, and that
21   he needed to be placed in PC. In response to Plaintiff’s numerous PC requests, ADC
22   personnel continuously conducted their own investigations. These investigations
23   necessarily included intermingled issues relating to Plaintiff’s criminal convictions (i.e.,
24   discharging a firearm at a structure and misconduct involving weapons) and related police
25   reports leading to his imprisonment, Plaintiff’s custody levels, and Plaintiff’s interactions
26   with other prisoners and personnel which implicated Plaintiff’s ADC discipline, custody
27   levels, and assessment of threats. Based on their investigations, ADC personnel found that
28   no statewide risk throughout all ADC facilities was present, and therefore PC was


                                                 -2-
         Case 4:17-cv-00022-JAS Document 133 Filed 09/09/21 Page 3 of 12



 1   unwarranted for Plaintiff. Rather, the ADC continuously transferred Plaintiff to other ADC
 2   facilities as Plaintiff continuously raised new potential threats to his safety at his ever-
 3   changing ADC locations; in addition, the ADC added “do not house with” orders
 4   (“DNHW”) to Plaintiff’s file to ensure protection from specific threats identified by
 5   Plaintiff. Nevertheless, Plaintiff alleges that he was attacked and injured by Crips while in
 6   ADC custody in 2014 in retaliation for previously shooting a Crip; in contrast, the ADC
 7   argues that it took reasonable steps to protect Plaintiff based on the information available
 8   related to each PC request, that Plaintiff offered inconsistent and contradictory information
 9   throughout his PC requests, and Plaintiff often failed to specifically identify purported
10   threats. In light of the foregoing, the Court finds that the information at issue is highly
11   relevant, it is intertwined with the claims and defenses, is necessary to give the jury a cogent
12   understanding of the case, and any potential prejudice is outweighed by the highly relevant
13   nature of this information. As such, Defendants’ motions (Docs. 122, 124) to allow this
14   evidence at trial is granted2, and Plaintiff’s motion (Doc. 127) to exclude it is denied.
15            Motions in Limine at Docs. 125 and 129: Direct and Cross Examination of
16            Defendants Smith, Lee and Coffey
17            The three remaining Defendants in this case are Smith, Lee and Coffey. All three
18   defendants were high ranking ADC supervisors who were ultimately responsible for ADC
19   decisions regarding PC placements for prisoners. As to Coffey, she was personally
20   involved in several of the ADC decisions as to Plaintiff’s PC requests, but was not
21   personally involved in all of them. As to Smith and Lee, according to Defendants, they
22   were not personally involved in making any PC decisions regarding Plaintiff as they
23   apparently delegated all of their PC decisions regarding Plaintiff to subordinates who
24   signed off on PC decisions on their behalf. This issue was discussed in the Court’s previous
25   summary judgment Order whereby the Court stated in part: “Defendants argue that Taylor
26   can provide no evidence that either Smith or Lee were affirmatively involved in any of his
27
     2
       As Defendants correctly argue, Plaintiff’s felony convictions are also admissible pursuant
28   to Fed. R. Evid. 609(a)(1)(A) for impeachment purposes, and any Rule 403 considerations
     are outweighed by its relevance.

                                                  -3-
      Case 4:17-cv-00022-JAS Document 133 Filed 09/09/21 Page 4 of 12



 1   PC requests, reviews, decisions or appeals . . . Defendants contend that as Security
 2   Operations Administrators, both Lee and Smith had a policy of delegating PC appeals to
 3   high-level staff for review and decision making and neither Defendant read or considered
 4   correspondence from Taylor relating to his PC requests or appeals because they forwarded
 5   such correspondence to their designees immediately . . . If Smith and Lee had a policy or
 6   practice of delegating their duties to subordinates, and that policy or practice resulted in a
 7   violation of Taylor’s constitutional rights, a jury could find that Smith and Lee were
 8   deliberately indifferent to Taylor’s safety by delegating their duties to another individual
 9   who ultimately violated Taylor’s constitutional rights.” See Doc. 88 at p. 27 (internal
10   quotes and citations omitted). Defendants contend that there should be no direct or cross
11   examination of them as to issues where they purportedly lack personal knowledge, and
12   such examination would be prejudicial. The Court disagrees; Plaintiff must be allowed to
13   examine all of the Defendants as to the specifics of the PC process as this is necessary to
14   allow the jury to properly assess whether Defendants’ decisions to delegate their authority
15   to subordinates in light of the specific circumstances at bar reflected deliberate indifference
16   to Plaintiff’s safety while in ADC custody. The relevant nature of this examination of
17   Defendants outweighs any Rule 403 considerations. Accordingly, Defendants’ motion in
18   limine (Doc. 125) is denied and Plaintiff’s motion in limine (Doc. 129) is granted.
19          Motions in Limine at Docs. 123 and 128: Medical Information
20          Plaintiff’s motion in limine (Doc. 123) seeks admission of medical and mental
21   health documents that may substantiate his claims of physical and mental health injuries
22   stemming from the 2014 assault and Defendant’s continuous failure to place him in PC.
23   However, as Defendants correctly argue in their related motion (Doc. 128) and response to
24   Plaintiff’s motion (Doc. 131), Defendants served discovery requests on Plaintiff
25   specifically asking him to identify any documents that could support his claims; Plaintiff,
26   however, never identified any medical or mental health records in support of his claims,
27   and otherwise never disclosed, listed, or identified any medical or mental health records as
28   relevant to this case. Likewise, Defendants served discovery requests on Plaintiff directing


                                                  -4-
      Case 4:17-cv-00022-JAS Document 133 Filed 09/09/21 Page 5 of 12



 1   him to identify any individuals with relevant information that could provide support for his
 2   claims, but Plaintiff never identified any medical personnel that had information relevant
 3   to such claims. The time to identify such information expired more than two years ago
 4   when discovery closed; no specialized legal training was necessary on Plaintiff’s part (who
 5   was pro se at the time) to identify (while discovery was still open) potentially relevant
 6   health information in support of his claims. Allowing such health records at this point in
 7   time would be prejudicial as discovery has closed, the Court is not going re-open discovery,
 8   and Defendants would not have an opportunity to conduct responsive discovery to refute
 9   the medical and mental health claims, theories, and damages Plaintiff seeks to advance via
10   the untimely identification of these specialized medical documents. As such, Defendant’s
11   motion in limine (Doc. 123) to exclude these documents is granted, and Plaintiff’s related
12   motion in limine (Doc. 128) as to these documents is denied.
13          On a closely related note, Plaintiff’s motion (Doc. 128) argues that he should be
14   allowed to offer testimony as to the medical and mental health issues he experienced arising
15   from the 2014 assault and denials of PC; Defendants’ motion (Doc. 123) argues that
16   Plaintiff does not have the medical training and expertise to offer testimony on such issues.
17   At this point in time, it is premature for the Court to rule on these portions of the motions
18   as the Court does not have sufficient information. The Court does not know exactly what
19   Plaintiff will say, how it will be said, in what context it will be said, and what other
20   testimony and evidence is implicated related to Plaintiff’s testimony as to these issues. As
21   a general matter, Plaintiff is free to offer testimony as to issues which he personally
22   experienced (i.e., issues such as his own pain, fear, despair arising out of his experiences
23   at the ADC related to the denial of PC), but Plaintiff can not offer testimony outside of his
24   lay experience (i.e., issues such as medical causation). The parties’ motions (Docs 123,
25   128) are denied as premature as to Plaintiff’s potential testimony as to these issues; the
26   parties may raise these issues as they actually come up in the midst of trial.
27          Conclusion
28          Accordingly, in light of the foregoing discussion, the parties’ motions in limine


                                                 -5-
         Case 4:17-cv-00022-JAS Document 133 Filed 09/09/21 Page 6 of 12



 1   (Docs. 122, 123, 124, 125, 127, 128, 129) are granted and denied as specifically discussed
 2   above.
 3   POTENTIAL TRIAL DATES
 4            The parties have indicated that the trial in this case may last up to five days. The
 5   Court has reviewed its calendar and could accommodate a five day trial during the weeks
 6   of: 1/11/22, 1/17/22, or 2/21/22. If these dates do not work for the parties’ schedules, they
 7   may consult and give the Court three mutually agreeable trial dates subsequent to the dates
 8   given by the Court. By no later than 9/17/21, the parties shall consult and file a notice with
 9   the Court indicating what trial dates work for the parties. After the Court receives the
10   parties’ notice, the Court will issue an Order setting a trial date. Typically, the Court holds
11   a pretrial conference approximately 14 days before trial, and the Court directs the parties
12   to submit jury instructions, proposed voir dire, and verdict forms 30 days prior to trial. The
13   Court has attached a standard Pretrial Order it issues pertaining to these trial issues so the
14   parties will have a better idea of looming matters to better assess mutually agreeable dates
15   for trial.3
16                          Dated this 9th day of September, 2021.
17
18
19
20
21
22
23
24
     3
       The Court notes that its standard practice is to address civil motions in limine in
25   conjunction with setting a mutually agreeable civil trial date with the parties. However,
     due to the continuing COVID-19 pandemic, civil trials were substantially restricted due to
26   health and safety concerns. As such, the Court has been holding its decision as to the
     motions in limine in abeyance. While the Court had hoped that the pandemic would have
27   largely waned by now in light of safe and effective vaccines, that has not come to fruition
     in light of vaccine hesitancy and the Delta variant. As it appears that COVID-19 may be
28   an issue the Court, litigants and jurors will be facing for an extended period of time, the
     Court finds it prudent to now issue the Order at bar.

                                                  -6-
      Case 4:17-cv-00022-JAS Document 133 Filed 09/09/21 Page 7 of 12



 1
 2
 3
 4
 5
 6                            IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   ***,                                        )    No. CV ***-TUC-JAS
                                                 )
10               Plaintiff,                      )    ORDER
                                                 )
11   vs.                                         )
                                                 )
12                                               )
     ***,                                        )
13                                               )
                 Defendants.                     )
14                                               )
                                                 )
15                                               )
                                                 )
16
       IT IS HEREBY ORDERED as follows:
17
     (1)    By no later than *** the parties shall file:
18
     (a) One joint set of stipulated preliminary jury instructions that both parties agree are
19
     appropriate for trial. These jury instructions will be read at the beginning of the case. The
20
     parties shall submit the stipulated preliminary jury instructions in the exact order they want
21
     them read to the jury; the parties shall provide the full text of their requested instructions.
22
     As to citing authority, a citation to the model jury instruction number or other authority is all
23
     that is required in relation to stipulated preliminary jury instructions.
24
     (b) One joint set of stipulated final jury instructions that both parties agree are appropriate
25
     for trial. These jury instructions will be read at the end of the case. The parties shall submit
26
     the stipulated final jury instructions in the exact order they want them read to the jury; the
27
     parties shall provide the full text of their requested instructions. As to citing authority, a
28
      Case 4:17-cv-00022-JAS Document 133 Filed 09/09/21 Page 8 of 12



 1   citation to the model jury instruction number or other authority is all that is required in
 2   relation to stipulated final jury instructions.1
 3   (c) One joint set of stipulated mid-trial jury instructions (if any) that both parties agree are
 4   appropriate for trial. These jury instructions will be read in the midst of the case. The parties
 5   shall submit the stipulated mid-trial jury instructions in the exact order they want them read
 6   to the jury; the parties shall provide the full text of their requested instructions. As to citing
 7   authority, a citation to the model jury instruction number or other authority is all that is
 8   required in relation to stipulated mid-trial jury instructions.
 9   (d) One joint set of jury instructions that the parties can not agree on. The party advancing
10   a disputed jury instruction shall briefly explain why that instruction is appropriate and cite
11   authority to support the proposed jury instruction. Immediately after the explanation
12   supporting the disputed jury instruction, the opposing party shall briefly explain why that
13   instruction is inappropriate and cite authority to support the opposition. Where applicable,
14   the objecting party shall submit an alternative proposed instruction covering the subject or
15   issue of law.
16   (e) One joint set of stipulated voir questions. As to stipulated voir dire questions, the parties
17   do not need to cite authority or give a justification for stipulated voir dire questions.
18   Generally, the Court will be inclined to read stipulated voir dire questions to the jury.
19   (f) One joint set of proposed voir dire that the parties can not agree on. The party advancing
20   a disputed voir dire question shall briefly explain why that question is appropriate and cite
21   authority to support the proposed question. Immediately after the explanation supporting the
22
23           1
              The Court notes that it likely will not read any additional instructions other than those
24   specifically submitted by the parties pursuant to the deadline in this Order; as such, the parties
     should submit all jury instructions they feel are necessary for the jury in this case. After the Court
25   receives the jury instructions from the parties, the Court will either discuss the instructions at the
     final pretrial conference, or issue an Order informing the parties what instructions were accepted and
26   rejected prior to trial such that they will know the substance of all the preliminary and final jury
27   instructions prior to trial. Likewise, prior to trial, the Court will either discuss verdict forms at the
     final pretrial conference, or issue an Order informing the parties what verdict forms will be used at
28   trial.

                                                       -2-
      Case 4:17-cv-00022-JAS Document 133 Filed 09/09/21 Page 9 of 12



 1   disputed question, the opposing party shall briefly explain why that question is inappropriate
 2   and cite authority to support the opposition. Where applicable, the objecting party shall
 3   submit an alternative proposed question covering the subject or issue of law. Generally, the
 4   Court will be disinclined to read disputed voir dire questions to the jury.2
 5   (g) Proposed jury verdict forms (the parties shall indicate if the verdict forms are stipulated
 6   forms). In addition, copies of all of these documents shall be mailed to chambers (to the
 7   extent there are any exhibits, tabs must be included) and Word Perfect or Word versions
 8   of     all    of   these      documents          shall      be    emailed        to    chambers
 9   (soto_chambers@azd.uscourts.gov).
10        As model instructions are constantly updated, the parties shall refer to the Ninth Circuit
11   website for the most recent versions of the Ninth Circuit Civil Model Jury Instructions.
12   Model instructions from this website are searchable and jury instructions can be cut and
13   pasted from this website into Word Perfect or Word documents. The parties should proceed
14   in the same manner as to the most recent versions of the applicable Revised Arizona Jury
15   Instructions (Civil)(“RAJI”). Ninth Circuit Civil Model Jury Instructions and the RAJI are
16   likely to be adopted by the Court assuming such instructions are applicable under the
17   circumstances whereas non-Ninth Circuit Civil Model Jury Instructions (unless stipulated)
18   and non-RAJI instructions (unless stipulated) are less likely to be adopted unless a specific
19   explanation and citation of authority supports the proposed instruction.
20   (2) The Pretrial Conference shall be held on *** at *** in Courtroom 6A. Counsel for the
21   parties shall personally appear in Court at the Pretrial Conference. After reviewing the
22
23
24
              2
              To aid the parties in formulating their own voir dire and to help the parties avoid covering
25   issues the Court will have already covered in its voir dire, the Court has attached a sample voir dire
     script the Court has used in a previous civil case which reflects the typical questions the Court asks
26   of the jury in civil cases. See Attachment (Sample Civil Voir Dire Script). Typically, the Court asks
27   the general voir dire questions reflected in the attachment, and then if necessary, gives each side a
     maximum of 30 minutes each to ask any additional questions of the jury that were not adequately
28   covered by the Court’s voir dire. See generally Fed. R. Civ. P. 47.

                                                     -3-
     Case 4:17-cv-00022-JAS Document 133 Filed 09/09/21 Page 10 of 12



 1   parties' pretrial filings, the Court may find that the *** pretrial conference is unnecessary;
 2   if this occurs, the Court will issue an Order vacating the pretrial conference.
 3   (3) The Jury Trial shall begin on *** at *** in Courtroom 6A. Typically, trial days begin at
 4   9:30 a.m. and end at 5:00 p.m. There is one morning recess, lunch, and one afternoon recess.
 5   The trial will continue each consecutive weekday until the trial concludes. The parties have
 6   indicated that trial will last *** days.
 7   (4) The parties shall prepare at least four exhibit binders for trial that contain all the exhibits
 8   that are stipulated for admission by the parties (i.e., one for the Court, one for witnesses, one
 9   for counsel representing each opposing party or group of parties, and one for themselves).
10   The parties shall prepare at least four exhibit binders for trial that contain all the exhibits that
11   are unstipulated. The parties shall have these exhibit notebooks completed and give them
12   to the Courtroom Deputy in the morning on the first day of trial.                See Attachment
13   (Instructions for marking and submitting exhibits, exhibit lists, and witness lists for trial).
14   The parties shall contact the Court's Courtroom Deputy (Tiffany Dame-#520-205-4682) if
15   they have additional questions regarding organizing exhibits, or if they would like to
16   schedule a time to view the Courtroom and to test the Courtroom's equipment prior to trial.
17   Likewise, to the extent the parties may use depositions at trial, the parties shall prepare at
18   least four stipulated deposition binders for trial and four unstipulated deposition binders for
19   trial. See id. All of the binders must be accompanied by a Table of Contents; any exhibits
20   or depositions must be indexed with tabs that protrude from the documents and shall
21   correspond to the Table of Contents.        The parties are strongly encouraged to thoroughly
22   consult with each other such that as many exhibits and depositions as possible are stipulated
23   to be admitted at trial. The parties’ failure to specifically seek, obtain, and be willing to
24   stipulate to the admission of evidence at trial may result in sanctions especially in light of the
25   fact that consistent objections to evidence at trial drastically expands the time that the jury,
26   the Court, and the parties must expend on the trial. To the extent the parties are unable to
27   stipulate to admission after exhausting all reasonable efforts to obtain stipulations, the parties
28   should be prepared to thoroughly explain why they could not stipulate to admission, and each

                                                    -4-
     Case 4:17-cv-00022-JAS Document 133 Filed 09/09/21 Page 11 of 12



 1   side should be able to thoroughly explain why a particular piece of evidence should or should
 2   not be admitted in the midst of trial. The Court notes that to the extent certain issues could
 3   have and should have been specifically raised in timely motions in limine, such issues may
 4   be deemed untimely or otherwise waived if they are raised by the parties at trial.
 5   (5) Unless otherwise stipulated and approved by the Court, the jury in this case shall consist
 6   of 8 jurors; any verdict must be unanimous. See generally Fed. R. Civ. P. 48(a) and (b) (a
 7   jury must consist of at least six, and any verdict must be unanimous and returned by at least
 8   6 jurors). The respective parties shall be entitled to 3 peremptory strikes (3 for Plaintiff, 3
 9   for Defendant) each for a total of 6 peremptory strikes in this trial. See Fed. R. Civ. P. 47(b);
10   28 U.S.C. §1870. The civil rules do not provide for alternate jurors in civil trials. Prior to
11   the parties exercising their peremptory strikes, some jurors will likely be struck for cause.
12   As to peremptory strikes, LRCiv 47.1 states: "Each side shall exercise its peremptory
13   challenges simultaneously and in secret. The Court shall then designate as the jury the
14   persons whose names appear first on the list." Near the beginning of voir dire, the parties
15   shall be prepared to give a five minute mini-opening which gives the jury pool a general
16   overview of the case; this mini-opening is not a time for extended arguments to the jury, but
17   only a chance to give the jury a preview of the case.
18   (6) Counsel for the parties shall communicate with any individuals that may appear in court
19   throughout the trial to ensure that they are apprised of proper court decorum. This includes
20   wearing proper attire, silencing cell phones, remaining quiet, and refraining from recording
21   photo or video from the court. Information regarding decorum shall be relayed to any
22   parties, witnesses, and family and friends of parties or witnesses that may appear in court at
23   any time throughout the proceedings in this case.
24   (7) The parties’ proposed joint pretrial order is adopted as the final pretrial order of the Court
25   (hereinafter, the “PTO”) to the extent consistent with this Order, previous Orders, and any
26   future Orders impacting the jury trial in this case. To the extent the parties have summarily
27   listed objections (i.e., foundation, hearsay, Rule 403, etc.) to evidence listed in the PTO that
28   were not included in timely motions in limine, or have briefly raised issues that were not

                                                   -5-
     Case 4:17-cv-00022-JAS Document 133 Filed 09/09/21 Page 12 of 12



 1   included in timely motions in limine, any such objections or issues will be ruled on as
 2   deemed necessary as they arise in the midst of trial. The parties are warned that to the extent
 3   such issues could have and should have been specifically raised in timely motions in limine,
 4   such issues may be deemed untimely or otherwise waived if they are raised by the parties at
 5   trial. NO WITNESS OR EXHIBIT, OTHER THAN THOSE SPECIFICALLY LISTED IN
 6   THE PTO AS ADOPTED AND AMENDED BY THE COURT, MAY BE CALLED AT
 7   TRIAL UNLESS THE PARTIES STIPULATE OR UPON A SHOWING THAT THIS
 8   ORDER SHOULD BE MODIFIED TO PREVENT "MANIFEST INJUSTICE." Fed. R.
 9   Civ. P. 16(e). FAILURE TO COMPLY WITH ALL PROVISIONS OF THIS ORDER MAY
10   BE GROUNDS FOR THE IMPOSITION OF SANCTIONS, INCLUDING POSSIBLE
11   DISMISSAL OF THIS ACTION WITH PREJUDICE OR ENTRY OF DEFAULT, ON
12   ANY AND ALL COUNSEL AS WELL AS ON ANY PARTY WHO CAUSES
13   NON-COMPLIANCE WITH THIS ORDER.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -6-
